Citation Nr: 0628685	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, 
to include lumbosacral spondylosis with root irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for PTSD 
and lumbosacral spondylosis with root irritation.  In 
November 2003, the Board remanded the case for additional 
development, to include obtaining the veteran's complete 
service personnel records and affording him a VA orthopedic 
examination.  That development has been completed and the 
case has been returned to the Board for adjudication. 

The veteran testified before a member of the undersigned 
Veterans' law Judge at a Travel Board hearing in September 
2000.  The transcript of said hearing is of record.

The issue of entitlement to service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty; his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence, and there is no 
competent evidence that links his diagnosis of PTSD, first 
shown many years after service, to a verified in-service 
stressor.


CONCLUSION OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2003, May 2004 and July 2005 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in April 2003, May 2004 and July 2005, 
specifically notified him of the substance of VCAA's duties, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  The appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
April 2003, May 2004 and July 2005 letters, requested that 
the veteran provide the RO any evidence in his possession 
that pertained to his claim for service connection.  In this 
case, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the March 1998 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the March 1998 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  It is also pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claim were allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD, the questions of 
the appropriate rating or effective date have been rendered 
moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether PTSD is causally linked to 
service or any incident thereof, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

In this case a VA psychiatric examination of the veteran was 
obtained by the RO.  As to the veteran's PTSD, there is 
medical evidence of a diagnosis of PTSD of record, albeit 
rather conflicting.  The primary impediment to a grant of 
service connection is the absence of a verifiable in-service 
stressor.  An examination is not indicated under such 
circumstances.  With respect to the other claim on appeal, 
the veteran was afforded an orthopedic examination, which 
included an opinion addressing the questions at hand: Whether 
the veteran's back disability pre-existed service and, if so, 
whether it was aggravated during such service.  The VA 
evaluation reports, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Entitlement to service connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2005); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror".  DSM-IV at 427-28.  
These criteria are not based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2005); see also M21-l, Part III, 5.14(c).

The veteran contends, in part, that his PTSD is due to a 
personal in-service assault while stationed in Germany from 
1971 to 1972.  Although his statements regarding the 
description of the alleged in-service stressors are at times 
inconsistent with other statements, he essentially attributes 
his PTSD to three particular incidents.  The veteran has 
claimed that while on guard duty at a rocket site in Germany 
he was given one live bullet in which those on guard duty had 
to keep in there pocket, when he was attacked by, and had a 
scuffle with, a member of the Bader Meinhoff terrorist 
organization, which was operating in the area.  The terrorist 
who attacked him allegedly cut his chest in an attempt to cut 
his throat.  He has indicated that an incident report was not 
filed because he thought this was a relatively minor incident 
at the time.  He denied receiving treatment for the knife 
wound.  The veteran also stated that he and other soldiers 
were fired upon while in a jeep at the same location, but no 
one was injured and the Sergeant at the time took a note of 
the incident.  Finally, he testified at a personal hearing 
that when he first arrived on base he and others were held at 
knifepoint while their wallets were taken by a group of GI's.

The service personnel records show that the veteran did not 
have combat duty or that he was even in a combat zone and it 
is not contended otherwise.  He was an indirect infantryman 
with technical school certification as a diesel mechanic, 
obtained prior to entry into service.  The veteran served as 
a mechanic in an infantry unit.  An October 1972 efficiency 
report shows that his performance was evaluated as 
outstanding.  He received approval of an early separation due 
to an employment opportunity back home, at his own request.  
The records show that upon separation, he was qualified for 
reserve duty.

VA has been unable to verify any of the veteran's alleged in-
service stressors.  The service personnel records are 
entirely negative for the claimed incidents.  Despite 
repeated requests, the veteran did not provide the RO with 
any specific information, including dates, names, or 
locations about any claimed in-service stressor.  Moreover, 
as noted above, evidence of behavior changes following a 
claimed assault is one type of relevant evidence that could 
support his claim.  However, the service personnel records 
are negative for any finding that would be indicative of such 
behavioral changes.  A review of the evidence shows that his 
performance was evaluated as outstanding prior to his 
honorable discharge.   

It is also pertinent to point out that anecdotal experiences 
of the type described by the veteran simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  The first 
incident allegedly involving an attack of a terrorist cannot 
be verified because the veteran specifically indicated that 
an incident report was not filed because he thought this was 
a relatively minor incident at the time.  He also denied 
receiving treatment for the alleged knife wound.  His alleged 
when he first arrived on base he and others were held at 
knifepoint while their wallets were taken by a group of GI's 
falls into the same category because the veteran has not 
furnished any identifying information or indicated that an 
incident report was filed.  As to the alleged incident when 
he and other soldiers were fired upon while in a jeep at the 
same location, he also admitted that no one was injured.  
While he recalled that a Sergeant at the time "took a note" 
of the incident, such is not in his personnel files and he 
has not given any indication that a formal incident report 
was filed, nor has he provided sufficient identifying 
information regarding this matter.  Moreover, the veteran's 
inconsistencies with respect to these alleged incidents 
weaken his credibility.  .

The record before the Board shows that PTSD was diagnosed in 
1997, approximately 25 years after he left service.  The 
initial diagnosis was made by a psychiatric social worker who 
indicated, based on history provided by the veteran, that his 
PTSD was related to in-service stressors.  Similarly, post-
service mental health treatment records reflect a diagnosis 
of PTSD based on the history provided by the veteran.  The 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of her 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The psychiatric social worker and other clinicians 
who have rendered a diagnosis of PTSD and linked it to 
service, restated the veteran's account of the in-service 
stressors and accepted it as credible.  However, such 
statements are undermined by the fact that the medical 
opinions are based upon the veteran's uncorroborated 
recitation of the alleged stressors.  As noted above, a 
medical provider cannot provide supporting evidence that the 
claimed in-service stressor actually occurred based upon 
post-service medical examination or treatment. 

In this respect, an examination that relies on a questionable 
history of events is inadequate, and any psychiatric 
evaluation that forms the basis for an adjudicative decision 
must be based on an accurate description of events during the 
veteran's service.  See West v. Brown, 7 Vet. App. 70 (1994).  
The Board is not required to accept a physician's diagnosis 
just because the physician accepted the veteran's description 
of his experiences as credible and diagnosed the veteran as 
having PTSD.  See West, 7 Vet. App. at 77 (quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)).  Likewise, medical 
statements that accept a veteran's reports as credible and 
relate the PTSD diagnosis to events experienced in service do 
not constitute the requisite credible evidence of the 
occurrence of a stressor.  Moreau, supra.  

The Board also notes that in January 1998, the veteran 
underwent a VA psychiatric examination and the examination 
report reflects that following an evaluation and interview of 
the veteran, as well as a review of the relevant medical 
evidence,  the examiner concluded that the veteran did not 
meet the diagnostic criteria for PTSD.  Instead, the examiner 
diagnosed major depression and mixed substance abuse in 
remission.  Additionally, during the most recent VA 
evaluation performed in November 2005, a staff psychiatrist 
opined that it was doubtful that the residue of the veteran's 
military experience elevated to the level of PTSD.  The 
psychiatrist also indicated that he sensed that some 
secondary gain issues clouded the picture, which were to bear 
further scrutiny by subsequent providers. 

In sum, there is conflicting evidence as to whether the 
veteran has a current diagnosis of PTSD.  However, there is 
competent evidence of the diagnosis.  The primary impediment 
to a grant of service connection is the absence of a verified 
in-service stressor upon which a diagnosis of PTSD was base, 
in whole or in part.  The Board finds that the veteran did 
not have combat duty and his alleged in-service stressors, to 
include incidents of personal assaults, have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is seeking service connection for a back disorder 
which he contends was aggravated in service.  He reportedly 
injured his back when a 200 pound lifting bracket fell on 
him, hitting his shoulder and wrenching his back.  The 
veteran claims that following the incident he went to the 
medic who took X-rays of the back and gave him aspirin to 
treat the pain.  The veteran's separation examination report 
was negative for any findings attributable to a back 
condition.  

The post-service medical reports from 1995 onwards (beginning 
approximately 23 years after service) show treatment for a 
lumboscaral condition.  Diagnoses included severe 
degenerative disc disease with bilateral L3 radiculopathies 
and mechanical low back pain.  An August 1996 post-service 
medical report reflects that the veteran attributed his back 
pain to an incident of heavy lifting.  A February 1998 post-
service medical report shows that he related a gradual onset 
of low back pain since the 1970's.  A June 2003 VA Magnetic 
Resonance Imaging report of the lumbar spine revealed 
extensive degenerative changes, disc desiccation and mild to 
moderate canal stenosis at L-4-5.

The veteran underwent a VA medical examination report dated 
in August 2005.  The report shows that following a review of 
the claims file, to include the service medical records, the 
examiner he examiner found that the veteran had back pain 
prior to entering service and despite off-and-on back pain 
reported during service, he did not have any aggravation. The 
examiner opined that these changes were age-related.  He 
concluded that the veteran's current back problems were not 
likely related to service. 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137.

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

Although the evidence shows that the veteran's back condition 
likely pre-existed active duty, it is not clear from the 
evidence of record, to include the August 2005 VA examination 
report, that the current back disability unequivocally pre-
existed service, and if so, that it was not aggravated 
therein. Accordingly, it is the Board's judgment that in 
light of such evidence, there is a duty to provide a medical 
opinion that more fully addresses the question at hand and 
that takes into consideration all of the relevant evidence of 
record.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  It is pertinent to note that, if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion to 
support its ultimate conclusions. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board finds that, since the opinion on 
aggravation is necessary to resolve this appeal for the 
aforementioned reasons, the RO must refer the claims file to 
the VA clinician who performed the August 2005 VA examination 
for an addendum to that examination that includes an opinion 
as to whether the veteran's current condition preexisted 
service and whether it was aggravated therein.  See 38 
U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); VAOPGCPREC 3-
2003; Wagner, supra.  

As the veteran did not receive any notice regarding potential 
ratings or effective dates if service connection for a back 
disability is granted, the RO will have the opportunity to 
correct such deficiency on remand.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claim for service connection for a back 
disability, of the impact of the 
notification requirements on the claim.  

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher rating and an 
effective date for such a rating for his 
sebaceous cysts disorder and a separate 
rating for surgical scars, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  After the above development has been 
completed, the AMC/RO should send the 
claims file to the VA examiner who 
performed the August 2005 examination of 
the veteran (Dr. Thind of the Vista, San 
Francisco VA Medical Center) for the 
purpose of obtaining an addendum to that 
examination report. 

The examiner should indicate in the 
addendum that the claims file was 
reviewed, to include the August 2005 
examination report, service medical 
records and post-service medical.  

Following a review of the relevant 
medical evidence in the claims file, the 
examiner is asked to opine; (1) whether 
it is unequivocal that the veteran had a 
back disability prior to service (answer 
yes or no), and if so; (2) is it 
unequivocal that the veteran's 
preexisting disability was not 
aggravated during service.

The clinician should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.  

The clinician is also requested to provide 
a rationale for any opinion expressed.

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a back disability, with 
consideration of the law relating to 
the presumptions of soundness and 
aggravation.  See VAOPGCPREC 3-2003.  

5.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if otherwise 
in order.  No action is required of the 
veteran, until he is otherwise notified by 
the RO.  By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




`
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


